UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2013  March 31, 2014 Item 1: Reports to Shareholders Semiannual Report | March 31, 2014 Vanguard Growth and Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 13 Performance Summary. 15 Financial Statements. 16 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended March 31, 2014 Total Returns Vanguard Growth and Income Fund Investor Shares 12.58% Admiral™ Shares 12.64 S&P 500 Index 12.51 Large-Cap Core Funds Average 11.80 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2013, Through March 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $36.02 $40.21 $0.323 $0.000 Admiral Shares 58.82 65.66 0.561 0.000 1 Chairman’s Letter Dear Shareholder, Stocks finished the six months ended March 31, 2014, substantially higher, although markets became choppier in the final three months. Initially, stocks were buoyed by solid corporate earnings, positive economic data, and continuing monetary support from the Federal Reserve. The outlook clouded, however, as investors considered weather-affected economic data and bouts of political and economic instability in some emerging markets. Vanguard Growth and Income Fund’s performance outpaced the average return of its peers and was in line with its benchmark for the half year. Investor Shares returned 12.58% and Admiral Shares 12.64%, compared with a return of 12.51% for the Standard & Poor’s 500 Index. The fund’s gains were broad­based, with returns in the double digits for seven out of ten market sectors. Turning in the strongest performances were materials, information technology, and health care. But the advisors’ quantitative model found only limited opportunities to edge ahead of the benchmark. Despite recent volatility, U.S. stocks were productive The broad U.S. stock market recorded a gain of about 12% for the six months ended March 31, although its path became increasingly rocky over the period’s second half. Corporate earnings, for the most part, continued to rise as the U.S. economy showed modest growth. 2 The Federal Reserve’s stimulative bond­buying program has helped support the market for several years. But since January, the Fed has been making monthly cuts in its purchases, creating some apprehension among investors. Slow economic growth in China and the conflict in Ukraine have also caused market turbulence. International stocks returned about 5%. The developed markets of Europe, where the economy has improved, posted strong results; the developed markets of the Pacific region and emerging markets were weaker. Bonds reclaimed ground after a difficult stretch Over the six months, the broad U.S. taxable bond market returned 1.70%, a welcome result in view of the market’s struggles for much of calendar­year 2013. The yield of the 10­year Treasury note finished the half year at 2.72%, up from 2.63% at September’s end but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Many bond investors have been focusing on the possibility of interest rates moving higher and the negative effect that would have on bond prices. However, there’s a Market Barometer Total Returns Periods Ended March 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 12.48% 22.41% 21.73% Russell 2000 Index (Small-caps) 9.94 24.90 24.31 Russell 3000 Index (Broad U.S. market) 12.28 22.61 21.93 FTSE All-World ex US Index (International) 5.25 12.50 15.93 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.70% -0.10% 4.80% Barclays Municipal Bond Index (Broad tax-exempt market) 3.65 0.39 5.71 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 0.08 CPI Consumer Price Index 0.92% 1.51% 2.13% 3 flip side to rising rates. As noted recently by the new head of our Fixed Income Group, Greg Davis, long­term investors can benefit over time because they’re “going to be reinvesting those coupon payments and principal payments at higher rates.” Municipal bonds returned 3.65% for the six months, another major improvement over calendar­year 2013, as investors waded back into the muni market. Many had fled last year when challenges surfaced for some issuers. Money market and savings account returns remained meager because of the Fed’s target of 0%–0.25% for short­term interest rates. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.05%. A different path to a similar return Vanguard Growth and Income Fund has three advisors. Each uses its own computer­driven quantitative analysis to identify attractively valued, quality stocks among large­ and mid­sized U.S. companies. They all share the same aim, however. They seek to hold a portfolio that will outpace the S&P 500 Index over the long term without taking on significant additional risk through market capitalization tilts or sector allocation strategies. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.36% 0.26% 1.15% The fund expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the fund’s annualized expense ratios were 0.37% for Investor Shares and 0.26% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Large-Cap Core Funds. 4 Over the six­month period, the fund’s outperformance was slight. All ten large­cap market sectors posted gains of more than 5% for the index, and the fund managed to eke out better returns in seven of them. In information technology, the fund made up for its slightly smaller allocation through good stock selection. The appeal of low-cost investing is growing Minimizing investment costs is a critical part of every investor’s toolkit. Why? Because every dollar paid for fund management expenses is simply a dollar less that can work on your behalf. Put another way, the lower your mutual fund’s costs, the greater your share of the fund’s return. Not surprisingly, research indicates that lower­cost investments have tended to outperform their higher­cost counterparts. Investors are catching on to the value of lower­cost mutual funds. Funds with lower expense ratios dominated in attracting investment dollars over the decade ended December 31, 2012, according to a Vanguard research paper titled Costs Matter: Are Fund Investors Voting With Their Feet? (You can read the paper at vanguard.com/matter.) And, as the chart below shows, Vanguard’s leadership in keeping down costs for investors seems to have encouraged the industry to reduce its average costs—at least over the past decade. Even so, Vanguard’s average expenses continue to be less than one­fifth the industry average: 0.19% versus 1.08% (as of December 31, 2013). That cost difference remains a powerful tool in the hands of Vanguard clients. Vanguard fund costs remain far below industry average Industry average expense ratio Vanguard average expense ratio Sources: Vanguard and Lipper, a Thomson Reuters Company. 5 Its computer hardware and semiconductor holdings did particularly well, offsetting a few missed opportunities among software and internet­related stocks. The energy sector returned a little more for the fund than for the index, thanks in part to the contribution of oil and gas drilling stocks. In industrials, positions among defense contractors and airlines, two segments whose returns were very strong, also added to relative performance. Health care posted the largest sector gain for the index, about 16.5% during the six­month period, and just a little less than that for the fund. Pharmaceutical stocks continued to find favor with investors based on promising product pipelines and the expectation of greater demand from the rising number of individuals with health insurance. The fund roughly matched the index’s return in this large segment, but its holdings in the much smaller biotechnology area disappointed. Relative return was also subpar in financials, largely because of the fund’s positions among large banks and insurance companies. More information about the advisors’ management of the fund can be found in the Advisors’ Report that follows this letter. Divining the future is tricky, but preparing for it is prudent Predictions are often made but rarely come true. In an interview with our newsletter In The Vanguard , University of Pennsylvania professor Philip Tetlock noted, “As a whole, experts [are] slightly more accurate than the proverbial dart­throwing chimpanzee.” Dr. Tetlock’s extensive research on the accuracy of predictions found that it’s best to think in terms of probabilities and to avoid bold, specific declarations about what the future holds. At Vanguard, we agree that forecasting the economy and capital markets should be leavened with modesty. Joe Davis, our chief economist, is fond of saying that we “treat the future with the humility it deserves.” That’s why our economists don’t make the pinpoint projections that you’ll see elsewhere. Instead, using sophisticated statistical models, we provide a range and probability of potential outcomes—for example, the return of U.S. stocks. And we explain our rationale for such outcomes, allowing you to make better­informed decisions about risk and return. In January, as they do each year, our economists issued Vanguard’s Economic and Investment Outlook . They also update their perspectives periodically and address significant developments, such as changes in Federal Reserve policy. (You can read our most recent outlook at vanguard.com/ research.) Our forecasts acknowledge that no one can envision every scenario. And that underlines one of Vanguard’s core investment principles: Develop a suitable 6 asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goalseven without a crystal ball. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 14, 2014 7 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 12.58% for the six months ended March 31, 2014. The Admiral Shares returned 12.64%. The Standard & Poor’s 500 Index returned 12.51%, and the average return of large­capitalization core funds was 11.80%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal half year and of how the portfolio’s positioning reflects this assessment. (Please note that Los Angeles Capital’s discussion refers to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on April 16, 2014. Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Vanguard Equity Investment 33 1,836 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. D. E. Shaw Investment 33 1,811 Employs quantitative models that seek to capture Management, L.L.C. predominantly “bottom up” stock-specific return opportunities while aiming to keep the portfolio’s sector weights, size, and style characteristics similar to the benchmark. Los Angeles Capital 32 1,808 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. The portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. Cash Investments 2 122 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 8 Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA For the fiscal half year ended March 31, equities continued to produce above­average returns. The broad U.S. equity market was up about 12%. Large­cap stocks gained more than small­caps. U.S. equities outpaced those of other developed countries, and emerging markets continued to underperform. Performance in the fund’s benchmark index was broad­based, with all ten sectors generating positive returns. Health care, information technology, and materials companies did best. Consumer staples, consumer discretionary, and telecommunications services brought up the rear. The Federal Reserve announced reductions to its stimulative bond­buying. Chairwoman Janet Yellen’s testimony to Congress suggested that this tapering was likely to continue despite winter­related weakness in economic data. There were no major fiscal surprises during the period, and without new policy stimulus (and even with reductions), the economy seems to be improving. The Institute for Supply Management (ISM) Manufacturing Index has consistently been above 50—a reading that points to expansion. GDP has been in the range of 2% to 4%, in line with historical averages. Globally, market participants have kept a nervous eye on the tensions in Ukraine. China has seen its growth rate decelerate as it goes through economic rebalancing to increase consumption and reduce investment; Latin America, in turn, has struggled because of China’s weaker demand. The uncertainty triggered by these developments has increased volatility in equity markets. Although it’s important to understand how these macroeconomic factors affect overall portfolio performance, our approach to investing focuses on specific stock fundamentals. Our process compares stocks within industry groups to identify those with characteristics that we believe will enable them to outperform over the long run. We use a strict quantitative process that concentrates on valuation and other factors focused on fundamental growth. We then construct our portfolio aiming to maximize expected return and minimize exposure to risks relative to our benchmark, such as market­cap risk, that our research indicates do not improve returns. Over the period, the model was effective in producing positive stock selection results for our portfolio in eight of the ten sectors The strongest results were in industrials, energy, and consumer discretionary; we underperformed in telecommunications and financials. 9 Among individual stocks, the largest contributors came from overweight positions in Hewlett­Packard, Valero Energy, and Wynn Resorts. Compared with the benchmark, we benefited from underweighting or avoiding poorly performing stocks such as Twenty­First Century Fox and Starbucks. Unfortunately, we were not able to avoid all poor performers. Overweight positions in Best Buy, Celgene, and GameStop detracted from results. And underweighting companies that our model’s fundamentals did not positively identify, including Actavis and Allergan, hurt our relative performance. The stock­specific risk we have taken in the portfolio has paid off so far this year, but risk can reward or punish us in the near term. We look forward to the rest of the fiscal year; we believe that the fund offers a strong mix of stocks with attractive valuation and growth characteristics compared with its benchmark. D. E. Shaw Investment Management, L.L.C. Portfolio Manager: Anne Dinning, Ph.D., Managing Director and Chief Investment Officer U.S. equity markets rallied in the fourth quarter of 2013. Inflation remained low, and data releases showed improvements in employment, GDP growth, housing prices, and consumer balance sheets. The markets seemed bolstered by the resolution, albeit temporary, of political discord over the federal budget and debt ceiling. The Federal Reserve’s decision to hold back on tapering its quantitative easing program also helped. By contrast, the first quarter of 2014 appeared more challenging. Concerns about weaker macroeconomic data, a slowdown in economic growth in emerging markets—particularly China—and geopolitical turmoil in Ukraine may have made investors more risk­averse. Market volatility and correlations among stocks, both of which fell during the fourth quarter of 2013, rebounded and ended up higher. We believe that an environment characterized by low correlations can provide more opportunities for our investment process, which focuses on idiosyncratic stock selection, to add value. We generally attribute portfolio performance to three main sources: bottom­up stock selection; exposure to common risk factors such as value, growth, and market capitalization; and exposure to industry groups. Over the six months, stock selection disappointed. The three largest single­stock contributors to relative return were overweight positions in Tyco International, LSI, and Priceline Group. The three biggest detractors were underweight positions in Google (during the fourth quarter of 2013) and Microsoft and an overweight position in ADT. Common risk factors modestly helped relative performance. Small exposures to low­dividend­yield, small­cap, and value stocks were beneficial, but sector and industry deviations from benchmark weights had no material impact. 10 Despite weak macroeconomic data and heightened geopolitical risks, U.S. equity markets rose to record highs in the first quarter of 2014. Healthier consumer balance sheets and job expansion may indicate continued growth. Slower­than­expected GDP growth in Europe and emerging markets and an escalation of geopolitical turmoil in Ukraine constitute clear risks. Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal The S&P 500 Index generated a 12.51% return for the six months ended March 31. Stable interest rates, a narrowing equity risk premium, and improved growth in earnings per share all contributed. After last year’s significant gains, market volatility spiked in January as prices fell before rebounding over the rest of the period. This enabled equities to post positive returns for the seventh consecutive quarter. Unlike all four quarters in 2013, first­quarter 2014 bond returns kept pace with equities, suggesting a potential shift in momentum. The best­performing stocks over the six months offered above­average projected earnings growth and had positive estimate revisions but traded at favorable earnings multiples. Companies with weaker balance sheets trading at low multiples to book value generally lagged. Larger­cap securities outperformed, particularly those with better growth prospects. Recently, investors have begun to shift their focus back to companies with higher profit margins and the potential to increase dividends. All sectors performed well. Among the best were technology and health care. Consumer cyclicals, consumer staples, telecommunications, and energy under­performed. Financials rose as interest rates stabilized and credit spreads tightened. As the market continued to digest the inevitable impact of the Fed’s tapering of its bond purchases, the consensus view that inflation would remain in check was reflected in favorable long­term interest rates and above­average equity valuations. Over the six months, the portfolio maintained a bias toward higher­quality companies with above­average earnings yields and higher projected growth rates, all of which contributed to returns. Also helping was an overweight to stocks that were undervalued compared with the market’s appraisal of their balance sheets. Detracting slightly were small underweightings to pharmaceuticals, diversified financials, and software companies, all of which performed well. The market continues to favor higher­quality companies. However, investor emphasis has begun to shift back to value from growth, to operating margins from projected growth rates, and toward the diversification benefits of larger market capitalization and away from higher­risk 11 mid­caps. Fourth­quarter profit growth was strong, but analysts expect first­quarter year­over­year profit growth for the S&P 500 Index to be flat. This March was the fifth anniversary of the 2009 market low that followed the 2008 collapse of the financial and real estate sectors. Developed­market valuation multiples remain above their long­term averages, largely as a result of the Fed’s monetary policies. A forthcoming pullback in riskier factors would be consistent with past investor behavior during the latter stages of a bull market. 12 Growth and Income Fund Fund Profile As of March 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.36% 0.26% 30-Day SEC Yield 1.63% 1.74% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 641 500 3,674 Median Market Cap $60.0B $66.3B $43.7B Price/Earnings Ratio 18.0x 18.6x 20.1x Price/Book Ratio 2.5x 2.6x 2.6x Return on Equity 18.0% 18.6% 17.2% Earnings Growth Rate 12.3% 12.1% 12.4% Dividend Yield 2.0% 2.0% 1.9% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate (Annualized) 140% — — Short-Term Reserves 0.3% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.99 0.99 Beta 1.01 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 3.1% Johnson & Johnson Pharmaceuticals 2.2 Exxon Mobil Corp. Integrated Oil & Gas 1.9 General Electric Co. Industrial Conglomerates 1.9 Google Inc. Internet Software & Services 1.8 AT&T Inc. Integrated Telecommunication Services 1.6 Bank of America Corp. Diversified Banks 1.4 Wells Fargo & Co. Diversified Banks 1.4 JPMorgan Chase & Co. Diversified Banks 1.3 Microsoft Corp. Systems Software 1.3 Top Ten 17.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2014, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2014, the annualized expense ratios were 0.37% for Investor Shares and 0.26% for Admiral Shares. 13 Growth and Income Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 13.5% 12.1% 12.8% Consumer Staples 8.0 9.7 8.4 Energy 8.9 10.1 9.4 Financials 14.9 16.4 17.6 Health Care 15.3 13.4 13.0 Industrials 11.8 10.7 11.5 Information Technology 17.8 18.6 18.1 Materials 3.6 3.5 3.9 Telecommunication Services 3.2 2.4 2.2 Utilities 3.0 3.1 3.1 14 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2003, Through March 31, 2014 Average Annual Total Returns: Periods Ended March 31, 2014 Inception One Five Ten Date Year Years Years Investor Shares 12/10/1986 22.00% 20.83% 6.63% Admiral Shares 5/14/2001 22.14 20.97 6.77 See Financial Highlights for dividend and capital gains information. 15 Growth and Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (13.1%) NIKE Inc. Class B 454,143 33,543 Comcast Corp. Class A 602,638 30,144 McDonald’s Corp. 295,314 28,950 Ford Motor Co. 1,840,450 28,711 * priceline.com Inc. 22,695 27,050 Home Depot Inc. 334,412 26,462 Wyndham Worldwide Corp. 353,351 25,876 Cablevision Systems Corp. Class A 1,502,404 25,346 Goodyear Tire & Rubber Co. 969,060 25,322 Walt Disney Co. 309,725 24,800 * DIRECTV 311,817 23,829 Best Buy Co. Inc. 750,228 19,814 Time Warner Cable Inc. 143,720 19,715 Lowe’s Cos. Inc. 363,533 17,777 GameStop Corp. Class A 408,870 16,805 General Motors Co. 487,091 16,766 * MGM Resorts International 621,200 16,064 TJX Cos. Inc. 222,000 13,464 Whirlpool Corp. 86,586 12,941 Viacom Inc. Class B 151,700 12,893 Macy’s Inc. 199,880 11,851 Kohl’s Corp. 201,777 11,461 * Netflix Inc. 31,400 11,054 * Amazon.com Inc. 32,000 10,769 Wynn Resorts Ltd. 48,400 10,752 Coach Inc. 211,500 10,503 * Charter Communications Inc. Class A 84,295 10,385 Delphi Automotive plc 149,518 10,146 Interpublic Group of Cos. Inc. 583,825 10,007 Time Warner Inc. 149,775 9,785 Graham Holdings Co. Class B 13,654 9,609 Market Value Shares ($000) Starwood Hotels & Resorts Worldwide Inc. 117,400 9,345 Staples Inc. 821,972 9,321 Johnson Controls Inc. 173,460 8,208 * O’Reilly Automotive Inc. 53,300 7,909 Expedia Inc. 106,320 7,708 Omnicom Group Inc. 92,450 6,712 PVH Corp. 51,616 6,440 Mattel Inc. 143,840 5,769 * Fossil Group Inc. 46,600 5,434 Newell Rubbermaid Inc. 174,020 5,203 PulteGroup Inc. 251,730 4,831 Target Corp. 78,007 4,720 Darden Restaurants Inc. 89,430 4,539 Harman International Industries Inc. 41,790 4,446 Family Dollar Stores Inc. 75,854 4,400 Twenty-First Century Fox Inc. Class A 136,000 4,348 * Liberty Media Corp. Class A 33,000 4,314 International Game Technology 270,860 3,808 Gannett Co. Inc. 137,454 3,794 CBS Corp. Class B 61,033 3,772 DR Horton Inc. 170,980 3,702 * Dollar General Corp. 65,420 3,629 * Discovery Communications Inc. Class A 40,710 3,367 * Chipotle Mexican Grill Inc. Class A 5,410 3,073 H&R Block Inc. 96,060 2,900 Yum! Brands Inc. 38,330 2,890 * Michael Kors Holdings Ltd. 30,408 2,836 * Jarden Corp. 39,300 2,351 * AutoNation Inc. 42,160 2,244 * Ulta Salon Cosmetics & Fragrance Inc. 22,800 2,223 * Boyd Gaming Corp. 167,700 2,214 * Visteon Corp. 22,600 1,999 L Brands Inc. 34,983 1,986 16 Growth and Income Fund Market Value Shares ($000) * TripAdvisor Inc. 20,000 1,812 Carnival Corp. 47,510 1,799 * Apollo Education Group Inc. 50,460 1,728 Gap Inc. 41,000 1,642 Hasbro Inc. 28,517 1,586 * Kate Spade & Co. 33,500 1,242 Advance Auto Parts Inc. 8,800 1,113 * Mohawk Industries Inc. 6,000 816 * AutoZone Inc. 1,400 752 Nordstrom Inc. 12,000 749 * Liberty Global plc 16,800 684 * Live Nation Entertainment Inc. 31,161 678 * Liberty Global plc Class A 15,887 661 Leggett & Platt Inc. 17,020 556 * Sears Holdings Corp. 9,100 435 Lear Corp. 4,400 368 * Christopher & Banks Corp. 55,410 366 Service Corp. International 14,700 292 * News Corp. Class A 11,790 203 * ANN Inc. 4,700 195 * Lee Enterprises Inc. 37,100 166 Ruth’s Hospitality Group Inc. 11,944 144 ARAMARK Holdings Corp. 4,800 139 * Sally Beauty Holdings Inc. 5,000 137 * Biglari Holdings Inc. 271 132 * Central European Media Enterprises Ltd. Class A 31,500 93 Churchill Downs Inc. 911 83 * Liberty Interactive Corp. Class A 2,300 66 * New York & Co. Inc. 13,589 60 * Nautilus Inc. 5,964 57 * Liberty Ventures Class A 401 52 Extended Stay America Inc. 2,000 46 * Container Store Group Inc. 1,152 39 * Beazer Homes USA Inc. 1,900 38 SeaWorld Entertainment Inc. 1,200 36 Regis Corp. 2,464 34 ^ Blyth Inc. 2,482 27 * Orbitz Worldwide Inc. 3,300 26 * Taylor Morrison Home Corp. Class A 900 21 Hooker Furniture Corp. 1,220 19 * Ambassadors Group Inc. 4,798 19 * Ruby Tuesday Inc. 3,100 17 * William Lyon Homes Class A 500 14 * Overstock.com Inc. 600 12 * Hovnanian Enterprises Inc. Class A 2,345 11 * Libbey Inc. 420 11 Lincoln Educational Services Corp. 2,615 10 Morningstar Inc. 100 8 * Iconix Brand Group Inc. 100 4 * Express Inc. 200 3 Market Value Shares ($000) * Build-A-Bear Workshop Inc. 250 2 Furniture Brands International Inc. 600 — 732,232 Consumer Staples (7.8%) PepsiCo Inc. 702,491 58,658 Coca-Cola Co. 1,064,374 41,149 Procter & Gamble Co. 499,300 40,244 Philip Morris International Inc. 434,089 35,539 Wal-Mart Stores Inc. 440,249 33,648 CVS Caremark Corp. 373,250 27,941 Archer-Daniels-Midland Co. 516,290 22,402 Kroger Co. 467,885 20,423 Mondelez International Inc. Class A 519,355 17,944 Walgreen Co. 260,300 17,188 Kimberly-Clark Corp. 154,451 17,028 Kraft Foods Group Inc. 257,615 14,452 Tyson Foods Inc. Class A 271,670 11,956 * Constellation Brands Inc. Class A 138,000 11,726 Coca-Cola Enterprises Inc. 242,540 11,584 Safeway Inc. 251,420 9,287 Hershey Co. 86,100 8,989 Avon Products Inc. 532,710 7,799 Campbell Soup Co. 115,100 5,166 Dr Pepper Snapple Group Inc. 75,911 4,134 ConAgra Foods Inc. 110,291 3,422 General Mills Inc. 59,680 3,093 Molson Coors Brewing Co. Class B 39,860 2,346 Costco Wholesale Corp. 17,730 1,980 Dean Foods Co. 82,585 1,277 Reynolds American Inc. 16,665 890 Altria Group Inc. 20,538 769 Beam Inc. 4,300 358 Energizer Holdings Inc. 3,534 356 * Monster Beverage Corp. 2,110 146 Cott Corp. 8,600 73 McCormick & Co. Inc. 900 65 * Crimson Wine Group Ltd. 6,540 58 * Pantry Inc. 1,200 18 * Diamond Foods Inc. 200 7 * Farmer Bros Co. 300 6 432,121 Energy (8.6%) Exxon Mobil Corp. 1,105,181 107,954 Chevron Corp. 525,184 62,450 Occidental Petroleum Corp. 491,090 46,796 EOG Resources Inc. 156,300 30,661 Devon Energy Corp. 365,337 24,452 Schlumberger Ltd. 247,369 24,119 ConocoPhillips 294,905 20,747 Anadarko Petroleum Corp. 226,046 19,160 17 Growth and Income Fund Market Value Shares ($000) Marathon Petroleum Corp. 199,400 17,356 Murphy Oil Corp. 224,794 14,131 Valero Energy Corp. 244,400 12,978 Chesapeake Energy Corp. 492,900 12,628 Helmerich & Payne Inc. 90,000 9,680 Kinder Morgan Inc. 249,153 8,095 Hess Corp. 90,350 7,488 Tesoro Corp. 126,670 6,408 Apache Corp. 70,943 5,885 * Southwestern Energy Co. 125,000 5,751 Cabot Oil & Gas Corp. 164,400 5,570 Halliburton Co. 91,500 5,388 * Cameron International Corp. 67,680 4,181 Nabors Industries Ltd. 146,813 3,619 Peabody Energy Corp. 192,377 3,143 * Newfield Exploration Co. 98,280 3,082 National Oilwell Varco Inc. 39,299 3,060 EQT Corp. 30,300 2,938 QEP Resources Inc. 81,900 2,411 Phillips 66 27,600 2,127 * Rowan Cos. plc Class A 49,000 1,650 Noble Corp. plc 44,600 1,460 CONSOL Energy Inc. 26,360 1,053 * Harvest Natural Resources Inc. 150,200 565 *,^ SandRidge Energy Inc. 90,900 558 Frank’s International NV 13,200 327 * FMC Technologies Inc. 5,920 310 * EnLink Midstream LLC 4,500 153 * McDermott International Inc. 15,200 119 Plains GP Holdings LP Class A 2,900 81 * Penn Virginia Corp. 4,300 75 Cenovus Energy Inc. 2,300 67 DHT Holdings Inc. 7,256 57 ^ USEC Inc. 11,600 47 Cosan Ltd. 3,568 41 * Hercules Offshore Inc. 8,088 37 * Hyperdynamics Corp. 21,100 37 Denbury Resources Inc. 2,150 35 North American Energy Partners Inc. 3,300 24 * RSP Permian Inc. 600 17 * CHC Group Ltd. 2,200 16 Encana Corp. 700 15 Tsakos Energy Navigation Ltd. 1,600 12 * Gevo Inc. 7,900 9 * Endeavour International Corp. 2,100 7 * North Atlantic Drilling Ltd. 600 5 Comstock Resources Inc. 100 2 * Ceres Inc. 2,500 2 479,039 Financials (14.4%) Bank of America Corp. 4,653,000 80,032 Wells Fargo & Co. 1,520,207 75,615 JPMorgan Chase & Co. 1,238,571 75,194 Market Value Shares ($000) Citigroup Inc. 1,287,648 61,292 * Berkshire Hathaway Inc. Class B 363,140 45,382 American International Group Inc. 766,420 38,329 McGraw Hill Financial Inc. 310,500 23,691 Goldman Sachs Group Inc. 137,820 22,582 American Express Co. 238,557 21,477 Aon plc 238,760 20,123 Capital One Financial Corp. 218,157 16,833 Ameriprise Financial Inc. 151,134 16,635 Travelers Cos. Inc. 189,716 16,145 CME Group Inc. 176,300 13,048 Unum Group 362,464 12,799 Marsh & McLennan Cos. Inc. 250,867 12,368 Aflac Inc. 189,430 11,942 Fifth Third Bancorp 516,800 11,861 Chubb Corp. 131,304 11,725 Simon Property Group Inc. 70,499 11,562 Regions Financial Corp. 1,014,200 11,268 SLM Corp. 460,100 11,263 Public Storage 58,760 9,900 Assurant Inc. 149,710 9,725 Bank of New York Mellon Corp. 259,675 9,164 Lincoln National Corp. 176,360 8,936 HCP Inc. 186,744 7,244 General Growth Properties Inc. 304,699 6,703 Legg Mason Inc. 134,286 6,585 MetLife Inc. 123,210 6,505 BB&T Corp. 158,050 6,349 SunTrust Banks Inc. 159,050 6,329 KeyCorp 427,940 6,094 Crown Castle International Corp. 79,500 5,865 * E*TRADE Financial Corp. 241,819 5,567 Progressive Corp. 228,573 5,536 * CBRE Group Inc. Class A 195,770 5,370 Ventas Inc. 84,800 5,136 Morgan Stanley 157,080 4,896 Moody’s Corp. 56,700 4,497 Vornado Realty Trust 44,433 4,379 Principal Financial Group Inc. 93,710 4,310 Discover Financial Services 70,730 4,116 XL Group plc Class A 129,410 4,044 NASDAQ OMX Group Inc. 102,740 3,795 Equity Residential 64,800 3,758 People’s United Financial Inc. 231,042 3,436 Prudential Financial Inc. 40,070 3,392 * Realogy Holdings Corp. 76,400 3,320 Kimco Realty Corp. 130,600 2,857 Host Hotels & Resorts Inc. 110,300 2,232 First Horizon National Corp. 178,470 2,202 18 Growth and Income Fund Market Value Shares ($000) Loews Corp. 45,410 2,000 State Street Corp. 28,200 1,961 Granite REIT 47,800 1,733 ACE Ltd. 13,100 1,298 Northern Trust Corp. 15,580 1,021 Comerica Inc. 18,646 966 Hartford Financial Services Group Inc. 27,160 958 PNC Financial Services Group Inc. 8,800 766 Symetra Financial Corp. 37,262 738 American Tower Corporation 8,235 674 Equity Lifestyle Properties Inc. 15,375 625 * Alleghany Corp. 1,437 585 Columbia Property Trust Inc. 20,100 548 Leucadia National Corp. 18,743 525 Prologis Inc. 12,634 516 BlackRock Inc. 1,600 503 Plum Creek Timber Co. Inc. 11,400 479 Erie Indemnity Co. Class A 6,709 468 AG Mortgage Investment Trust Inc. 25,973 455 * Howard Hughes Corp. 3,100 442 PacWest Bancorp 7,700 331 US Bancorp 7,534 323 * NewStar Financial Inc. 22,800 316 Cincinnati Financial Corp. 5,900 287 CapitalSource Inc. 19,370 283 Brixmor Property Group Inc. 12,000 256 * PHH Corp. 7,100 183 * Tree.com Inc. 4,400 137 * Third Point Reinsurance Ltd. 7,800 124 Starwood Property Trust Inc. 4,862 115 * Flagstar Bancorp Inc. 4,891 109 FelCor Lodging Trust Inc. 11,365 103 Healthcare Trust of America Inc. Class A 8,500 97 CIT Group Inc. 1,900 93 Ashford Hospitality Prime Inc. 5,892 89 Retail Properties of America Inc. 6,200 84 Umpqua Holdings Corp. 4,000 75 Ryman Hospitality Properties Inc. 1,600 68 Old National Bancorp 3,600 54 CorEnergy Infrastructure Trust Inc. 6,019 41 * JGWPT Holdings Inc. Class A 2,214 40 PS Business Parks Inc. 400 33 Artisan Partners Asset Management Inc. Class A 500 32 Geo Group Inc. 800 26 Sterling Financial Corp. 700 23 MVC Capital Inc. 1,516 20 Market Value Shares ($000) ZAIS Financial Corp. 771 13 Spirit Realty Capital Inc. 1,098 12 MCG Capital Corp. 2,400 9 Prospect Capital Corp. 800 9 * Hilltop Holdings Inc. 300 7 * Suffolk Bancorp 300 7 Prosperity Bancshares Inc. 62 4 SI Financial Group Inc. 100 1 804,073 Health Care (15.0%) Johnson & Johnson 1,229,026 120,727 Pfizer Inc. 2,197,389 70,580 Merck & Co. Inc. 1,192,656 67,707 Eli Lilly & Co. 715,205 42,097 AbbVie Inc. 801,073 41,175 * Gilead Sciences Inc. 425,980 30,185 Medtronic Inc. 407,435 25,074 UnitedHealth Group Inc. 294,648 24,158 Cigna Corp. 276,149 23,122 * Mylan Inc. 459,510 22,438 * Celgene Corp. 155,750 21,743 * Express Scripts Holding Co. 286,190 21,490 WellPoint Inc. 212,560 21,160 * Biogen Idec Inc. 67,300 20,585 * Boston Scientific Corp. 1,433,079 19,375 Cardinal Health Inc. 271,218 18,980 Thermo Fisher Scientific Inc. 150,410 18,085 Amgen Inc. 127,990 15,786 McKesson Corp. 88,917 15,700 * DaVita HealthCare Partners Inc. 201,501 13,873 Abbott Laboratories 343,293 13,220 * Actavis plc 52,860 10,881 CR Bard Inc. 71,800 10,625 * Laboratory Corp. of America Holdings 107,110 10,519 * Hospira Inc. 243,020 10,511 Baxter International Inc. 138,358 10,180 Agilent Technologies Inc. 179,300 10,026 Bristol-Myers Squibb Co. 180,542 9,379 Quest Diagnostics Inc. 152,360 8,825 * Tenet Healthcare Corp. 205,356 8,791 Humana Inc. 72,300 8,150 * Vertex Pharmaceuticals Inc. 97,000 6,860 Becton Dickinson and Co. 49,582 5,805 AmerisourceBergen Corp. Class A 88,470 5,803 Zoetis Inc. 192,100 5,559 * Edwards Lifesciences Corp. 69,200 5,133 Allergan Inc. 38,510 4,779 Covidien plc 60,635 4,466 * CareFusion Corp. 107,100 4,308 * Forest Laboratories Inc. 45,600 4,207 PerkinElmer Inc. 64,042 2,886 19 Growth and Income Fund Market Value Shares ($000) Zimmer Holdings Inc. 21,329 2,017 * Valeant Pharmaceuticals International Inc. 14,500 1,912 * Regeneron Pharmaceuticals Inc. 6,280 1,886 * Sarepta Therapeutics Inc. 70,360 1,691 * Alexion Pharmaceuticals Inc. 11,110 1,690 * BioCryst Pharmaceuticals Inc. 122,600 1,297 * Health Net Inc. 29,100 990 Perrigo Co. plc 5,830 902 * Dynavax Technologies Corp. 446,200 803 * Brookdale Senior Living Inc. Class A 21,700 727 * Theravance Inc. 21,400 662 * Pain Therapeutics Inc. 79,550 438 * Zogenix Inc. 134,400 382 * XenoPort Inc. 73,637 381 * Puma Biotechnology Inc. 3,403 354 * Vanda Pharmaceuticals Inc. 20,500 333 * Omeros Corp. 21,700 262 Pozen Inc. 26,825 215 * Amicus Therapeutics Inc. 103,161 214 Aetna Inc. 2,454 184 * Horizon Pharma Inc. 11,200 169 * BioTelemetry Inc. 16,100 162 * Vical Inc. 116,281 150 * Agenus Inc. 47,172 150 * Medical Action Industries Inc. 18,528 129 * HCA Holdings Inc. 2,000 105 * Geron Corp. 47,500 99 * ARIAD Pharmaceuticals Inc. 11,409 92 * ANI Pharmaceuticals Inc. 2,800 88 * Amedisys Inc. 5,712 85 * LCA-Vision Inc. 15,797 85 * Oncothyreon Inc. 26,656 80 HealthSouth Corp. 2,100 75 * AMAG Pharmaceuticals Inc. 3,800 74 * Concert Pharmaceuticals Inc. 5,463 73 * Dicerna Pharmaceuticals Inc. 2,500 71 * Repros Therapeutics Inc. 3,800 67 *,^ ImmunoCellular Therapeutics Ltd. 54,392 66 Patterson Cos. Inc. 1,428 60 * Durect Corp. 42,200 56 * Aerie Pharmaceuticals Inc. 2,584 55 * Albany Molecular Research Inc. 2,500 46 * Acceleron Pharma Inc. 1,320 46 * Zalicus Inc. 33,500 41 * Rigel Pharmaceuticals Inc. 9,910 38 * Idenix Pharmaceuticals Inc. 5,300 32 * GTx Inc. 20,800 32 * Karyopharm Therapeutics Inc. 1,000 31 Market Value Shares ($000) * Eagle Pharmaceuticals Inc. 2,386 30 * KaloBios Pharmaceuticals Inc. 9,367 25 * Celsion Corp. 7,500 25 * Keryx Biopharmaceuticals Inc. 1,200 20 * Arqule Inc. 9,700 20 * Sunesis Pharmaceuticals Inc. 2,818 19 * Cleveland Biolabs Inc. 22,800 16 * Biodel Inc. 5,200 14 * Retrophin Inc. 600 13 * Receptos Inc. 300 13 * GlycoMimetics Inc. 700 11 * Dendreon Corp. 3,600 11 * Orexigen Therapeutics Inc. 1,400 9 * Genocea Biosciences Inc. 400 7 * Vivus Inc. 943 6 * Novavax Inc. 1,100 5 * Affymax Inc. 4,600 4 * Baxano Surgical Inc. 1,480 2 * Myrexis Inc. 1,550 — 834,800 Industrials (11.5%) General Electric Co. 4,128,130 106,877 Boeing Co. 486,910 61,102 General Dynamics Corp. 344,890 37,565 Lockheed Martin Corp. 190,624 31,117 United Technologies Corp. 237,610 27,762 United Parcel Service Inc. Class B 274,558 26,736 Delta Air Lines Inc. 679,180 23,534 Tyco International Ltd. 533,200 22,608 Southwest Airlines Co. 869,308 20,524 Northrop Grumman Corp. 161,430 19,917 Danaher Corp. 250,268 18,770 Union Pacific Corp. 98,076 18,405 Raytheon Co. 183,030 18,082 Emerson Electric Co. 259,549 17,338 Pitney Bowes Inc. 618,800 16,083 Honeywell International Inc. 154,580 14,339 Republic Services Inc. Class A 357,280 12,205 FedEx Corp. 84,150 11,155 ADT Corp. 364,000 10,902 3M Co. 76,020 10,313 Rockwell Automation Inc. 78,700 9,802 Snap-on Inc. 76,500 8,681 L-3 Communications Holdings Inc. 70,545 8,335 Caterpillar Inc. 73,201 7,274 Precision Castparts Corp. 27,500 6,951 Stanley Black & Decker Inc. 73,290 5,954 Rockwell Collins Inc. 74,590 5,943 Deere & Co. 64,832 5,887 CSX Corp. 186,829 5,412 Ingersoll-Rand plc 86,460 4,949 Joy Global Inc. 81,850 4,747 20 Growth and Income Fund Market Value Shares ($000) Textron Inc. 116,420 4,574 Allegion plc 79,220 4,133 Iron Mountain Inc. 141,089 3,890 Masco Corp. 171,760 3,815 Xylem Inc. 100,370 3,655 PACCAR Inc. 49,910 3,366 Dun & Bradstreet Corp. 33,330 3,311 CH Robinson Worldwide Inc. 52,920 2,773 Pentair Ltd. 33,573 2,664 Norfolk Southern Corp. 24,150 2,347 Flowserve Corp. 17,220 1,349 Waste Management Inc. 24,890 1,047 Huntington Ingalls Industries Inc. 9,300 951 * Spirit AeroSystems Holdings Inc. Class A 20,500 578 * AerCap Holdings NV 10,518 444 Babcock & Wilcox Co. 12,800 425 Dover Corp. 4,800 392 * Spirit Airlines Inc. 4,700 279 * United Continental Holdings Inc. 4,700 210 Covanta Holding Corp. 9,100 164 * Meritor Inc. 11,000 135 RR Donnelley & Sons Co. 6,500 116 TransDigm Group Inc. 400 74 Owens Corning 1,600 69 Waste Connections Inc. 1,170 51 * Norcraft Cos. Inc. 2,800 47 * Box Ships Inc. 18,631 45 Alliant Techsystems Inc. 300 43 * ARC Document Solutions Inc. 5,362 40 * Colfax Corp. 500 36 Intersections Inc. 4,360 26 Matson Inc. 900 22 Cintas Corp. 131 8 * Scorpio Bulkers Inc. 300 3 Baltic Trading Ltd. 300 2 640,353 Information Technology (17.3%) Apple Inc. 323,083 173,412 * Google Inc. Class A 90,909 101,319 Microsoft Corp. 1,737,474 71,219 International Business Machines Corp. 294,377 56,665 Hewlett-Packard Co. 1,446,920 46,822 Visa Inc. Class A 187,932 40,567 * Facebook Inc. Class A 462,214 27,844 Computer Sciences Corp. 437,090 26,584 Cisco Systems Inc. 1,066,787 23,907 Motorola Solutions Inc. 370,756 23,836 MasterCard Inc. Class A 302,660 22,609 Oracle Corp. 547,455 22,396 Texas Instruments Inc. 405,152 19,103 Western Digital Corp. 206,525 18,963 Market Value Shares ($000) Intel Corp. 680,159 17,555 Seagate Technology plc 284,240 15,963 Harris Corp. 214,610 15,701 Xerox Corp. 1,344,830 15,197 Accenture plc Class A 181,800 14,493 * VeriSign Inc. 240,020 12,939 Fidelity National Information Services Inc. 241,887 12,929 * Teradata Corp. 247,540 12,176 Western Union Co. 732,992 11,992 * Micron Technology Inc. 500,361 11,839 Broadcom Corp. Class A 370,513 11,664 Intuit Inc. 149,000 11,582 * Electronic Arts Inc. 385,320 11,178 * Fiserv Inc. 175,610 9,955 * First Solar Inc. 130,280 9,092 * Yahoo! Inc. 251,020 9,012 LSI Corp. 787,370 8,716 * Lam Research Corp. 139,430 7,669 EMC Corp. 267,053 7,320 Corning Inc. 302,275 6,293 Symantec Corp. 301,386 6,019 CA Inc. 178,530 5,529 * Red Hat Inc. 89,904 4,763 QUALCOMM Inc. 58,600 4,621 NetApp Inc. 116,960 4,316 * Juniper Networks Inc. 153,140 3,945 Xilinx Inc. 71,600 3,886 * Cognizant Technology Solutions Corp. Class A 70,000 3,543 * Citrix Systems Inc. 42,930 2,465 TE Connectivity Ltd. 35,000 2,107 * CoreLogic Inc. 61,900 1,859 NVIDIA Corp. 94,520 1,693 * Autodesk Inc. 32,000 1,574 * AOL Inc. 33,000 1,444 * Zebra Technologies Corp. 17,700 1,229 * eBay Inc. 20,800 1,149 * Zynga Inc. Class A 242,000 1,041 Linear Technology Corp. 21,000 1,022 * Akamai Technologies Inc. 12,050 701 * NCR Corp. 18,600 680 KLA-Tencor Corp. 9,330 645 * Genpact Ltd. 36,100 629 * Aeroflex Holding Corp. 66,427 552 * Flextronics International Ltd. 37,600 347 Diebold Inc. 8,500 339 * Sigma Designs Inc. 53,930 257 Analog Devices Inc. 3,700 197 * Mellanox Technologies Ltd. 4,200 164 Marvell Technology Group Ltd. 10,000 157 * Silicon Image Inc. 21,700 150 Altera Corp. 3,867 140 * Lionbridge Technologies Inc. 9,111 61 21 Growth and Income Fund Market Value Shares ($000) Automatic Data Processing Inc. 700 54 * Agilysys Inc. 3,462 46 Tessera Technologies Inc. 1,800 42 * NCI Inc. Class A 3,044 32 * Tremor Video Inc. 7,092 29 * Vocus Inc. 2,100 28 * Alliance Data Systems Corp. 100 27 * TiVo Inc. 1,700 22 * Quantum Corp. 17,100 21 AVX Corp. 1,200 16 * Fabrinet 701 15 IXYS Corp. 888 10 * Identive Group Inc. 6,900 8 * Mattson Technology Inc. 2,800 6 * Amtech Systems Inc. 500 6 * UTStarcom Holdings Corp. 1,453 4 * Net 1 UEPS Technologies Inc. 395 4 FLIR Systems Inc. 100 4 * Orbotech Ltd. 200 3 * Novatel Wireless Inc. 1,526 3 * FormFactor Inc. 400 3 Pulse Electronics Corp. 540 2 Applied Materials Inc. 100 2 * Smith Micro Software Inc. 969 2 * MaxLinear Inc. 200 2 966,126 Materials (3.5%) LyondellBasell Industries NV Class A 348,700 31,013 Dow Chemical Co. 533,313 25,914 Sealed Air Corp. 763,252 25,088 Ball Corp. 332,916 18,247 Monsanto Co. 126,600 14,403 Air Products & Chemicals Inc. 105,100 12,511 PPG Industries Inc. 62,655 12,121 EI du Pont de Nemours & Co. 165,356 11,095 Avery Dennison Corp. 206,000 10,438 Valspar Corp. 111,800 8,063 * Owens-Illinois Inc. 207,932 7,034 Mosaic Co. 89,130 4,457 Eastman Chemical Co. 41,136 3,546 Alcoa Inc. 243,490 3,134 Sigma-Aldrich Corp. 23,900 2,232 Freeport-McMoRan Copper & Gold Inc. 55,463 1,834 Nucor Corp. 33,180 1,677 Rockwood Holdings Inc. 22,100 1,644 Newmont Mining Corp. 26,270 616 Ecolab Inc. 4,500 486 Vulcan Materials Co. 6,521 433 International Flavors & Fragrances Inc. 2,800 268 * Mercer International Inc. 32,426 243 Market Value Shares ($000) CF Industries Holdings Inc. 510 133 MeadWestvaco Corp. 2,600 98 Mesabi Trust 4,567 96 Bemis Co. Inc. 2,039 80 * Vista Gold Corp. 112,900 58 * Rare Element Resources Ltd. 29,988 44 * Golden Star Resources Ltd. 39,700 24 Huntsman Corp. 700 17 * Resolute Forest Products Inc. 669 14 *,^ Tanzanian Royalty Exploration Corp. 4,100 10 Globe Specialty Metals Inc. 100 2 197,073 Other (0.3%) SPDR S&P rust 89,500 16,740 Telecommunication Services (3.1%) AT&T Inc. 2,556,378 89,652 Verizon Communications Inc. 1,074,329 51,106 CenturyLink Inc. 626,656 20,579 Frontier Communications Corp. 1,105,200 6,300 * Sprint Corp. 360,105 3,309 Windstream Holdings Inc. 331,000 2,728 * tw telecom inc Class A 10,000 313 173,987 Utilities (2.9%) Exelon Corp. 1,039,103 34,872 Ameren Corp. 573,850 23,643 AES Corp. 1,637,333 23,381 Dominion Resources Inc. 260,664 18,504 American Electric Power Co. Inc. 342,320 17,342 PG&E Corp. 328,300 14,183 Edison International 225,999 12,794 FirstEnergy Corp. 247,697 8,429 Southern Co. 59,730 2,624 Entergy Corp. 23,000 1,538 NiSource Inc. 33,500 1,190 Duke Energy Corp. 12,830 914 CenterPoint Energy Inc. 34,450 816 Northeast Utilities 17,210 783 Integrys Energy Group Inc. 12,700 758 Portland General Electric Co. 2,900 94 * Calpine Corp. 3,100 65 * Dynegy Inc. Class A 1,800 45 CMS Energy Corp. 1,209 35 NorthWestern Corp. 700 33 Pattern Energy Group Inc. 900 24 162,067 Total Common Stocks (Cost $4,537,315) 5,438,611 22 Growth and Income Fund Market Value Shares ($000) Temporary Cash Investments (2.6%) 1 Money Market Fund (2.5%) Vanguard Market Liquidity Fund, 0.122% 137,267,400 137,267 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.055%–0.056%, 4/9/14 800 800 Federal Home Loan Bank Discount Notes, 0.060%, 5/7/14 300 300 Federal Home Loan Bank Discount Notes, 0.050%, 5/30/14 100 100 4 Federal Home Loan Bank Discount Notes, 0.065%, 6/27/14 900 900 Federal Home Loan Bank Discount Notes, 0.092%, 7/18/14 5,000 4,999 7,099 Total Temporary Cash Investments (Cost $144,366) 144,366 Total Investments (100.1%) (Cost $4,681,681) 5,582,977 Other Assets and Liabilities (-0.1%) Other Assets 71,642 Liabilities 3 (77,632) (5,990) Net Assets (100%) 5,576,987 At March 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 4,591,110 Undistributed Net Investment Income 9,380 Accumulated Net Realized Gains 74,218 Unrealized Appreciation (Depreciation) Investment Securities 901,296 Futures Contracts 983 Net Assets 5,576,987 Investor Shares—Net Assets Applicable to 74,972,857 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,014,863 Net Asset Value Per Share— Investor Shares $40.21 Admiral Shares—Net Assets Applicable to 39,019,491 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,562,124 Net Asset Value Per Share— Admiral Shares $65.66 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99
